                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-5145 PA (AGRx)                                           Date    August 7, 2019
 Title             Rafael Arroyo, Jr. v. Marina Del Rey Oil Corporation, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  Kamilla Sali-Suleyman                                        Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS — ORDER TO SHOW CAUSE

       The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213,
and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”), Cal.
Civ. Code §§ 51-53. It appears that the Court possesses only supplemental jurisdiction over the
Unruh Act claim, and any other state law claim that plaintiff may have alleged, pursuant to the
Court’s supplemental jurisdiction. See 28 U.S.C. § 1367(a).

       The supplemental jurisdiction statute “reflects the understanding that, when deciding
whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each
case, and at every stage of the litigation, the values of judicial economy, convenience, fairness,
and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534,
139 L. Ed. 2d 525 (1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S.
343, 350, 108 S. Ct. 614, 619, 98 L. Ed. 2d 720 (1988)). The Court therefore orders plaintiff to
show cause in writing why the Court should exercise supplemental jurisdiction over the Unruh
Act claim and any other state law claim asserted in the Complaint. See 28 U.S.C. § 1367(c).

        In responding to this Order to Show Cause, plaintiff shall identify the amount of statutory
damages plaintiff seeks to recover. Plaintiff and plaintiff’s counsel shall also support their
responses to the Order to Show Cause with declarations, signed under penalty of perjury,
providing all facts necessary for the Court to determine if they satisfy the definition of a
“high-frequency litigant” as provided by California Civil Procedure Code sections 425.55(b)(1)
& (2). Plaintiff shall file a Response to this Order to Show Cause by no later than August
21, 2019. Failure to timely or adequately respond to this Order to Show Cause may, without
further warning, result in the dismissal of the entire action without prejudice or the Court
declining to exercise supplemental jurisdiction over the Unruh Act claim and the dismissal of
that claim pursuant to 28 U.S.C. § 1367(c).

         IT IS SO ORDERED.
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
